Citation Nr: 0012024	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  96-49 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a disorder 
manifested by numbness in the feet.

3.  Entitlement to a disability rating in excess of 
10 percent for the scars of shell fragment wounds of the left 
flank and abdomen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from November 1943 to January 
1946.  These matters come to the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO decided the issues as shown on the title page.  
The veteran has perfected an appeal of that decision.

In a June 1986 decision the Board denied entitlement to 
service connection for a low back disorder, and that decision 
is final.  The veteran again claimed entitlement to service 
connection for a back disorder, and in the September 1996 
decision the RO determined that new and material evidence had 
not been submitted to reopen the previously denied claim.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Court 
of Appeals for the Federal Circuit (Appellate Court) 
invalidated the standard for new and material evidence 
applied by the RO in the September 1996 decision.  In a May 
1999 supplemental statement of the case the RO determined, in 
accordance with the standard for materiality established in 
Hodge, that new and material evidence had been submitted.  
The RO then reopened the claim for service connection for a 
back disorder, and denied entitlement to service connection 
on the basis that the claim was not well grounded.

Regardless of the RO's disposition of the claim, the Board 
does not have jurisdiction to consider the substantive merits 
of the claim for service connection in the absence of a 
finding that new and material evidence has been submitted.  
Hickson v. West, 12 Vet. App. 247 (1999).  The Board finds 
that the issue on appeal is, therefore, whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disorder.


FINDINGS OF FACT

1.  In a June 1986 decision the Board denied entitlement to 
service connection for a back disorder, and that decision is 
final.

2.  The evidence submitted subsequent to the June 1986 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers; it bears directly 
and substantially on whether the veteran's low back disorder 
is related to an in-service injury; and it must be considered 
in order to fairly decide the merits of his claim.

3.  The claim of entitlement to service connection for a low 
back disorder is not supported by competent medical evidence 
showing that the veteran's low back disorder is related to an 
in-service disease or injury.

4.  The claim of entitlement to service connection for a 
disorder manifested by numbness in the feet is not supported 
by competent medical evidence showing that the veteran has 
such a disorder that is related to an in-service disease or 
injury.

5.  The scars of shell fragment wounds of the left flank and 
abdomen are not poorly nourished, ulcerated, or tender and 
painful on objective demonstration, nor do the scars result 
in any functional limitation.


CONCLUSIONS OF LAW

1.  The June 1986 Board decision that denied service 
connection for a back disorder became final, new and material 
evidence has been submitted to reopen that claim, and the 
claim is reopened.  38 U.S.C. § 4004(b) (1982 and Supp. 
1985), 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156, 
20.1105 (1999).

2.  The claims of entitlement to service connection for a low 
back disorder and a disorder manifested by numbness in the 
feet are not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for a disability rating in excess of 
10 percent for scars of shell fragment wounds of the left 
flank and abdomen are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7803-
7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was 
wounded in action in July 1944 and incurred two shell 
fragment wounds to the lower left lumbar region.  The wounds 
were described as superficial and very minor.  The service 
medical records make no further reference to any complaints 
or clinical findings pertaining to the shell fragment wounds 
or the back, with the exception of a notation on his 
separation examination that he had multiple small scars on 
the left hip that were asymptomatic.  No musculoskeletal 
defects or abnormalities were found.  

Based on this evidence, in a February 1946 rating decision 
the RO granted service connection for multiple scars on the 
left hip and rated the scars as 10 percent disabling.  The 
10 percent rating has been in effect since February 1946.

The veteran was provided a VA examination in August 1950, 
which revealed four one-half inch superficial scars on the 
left flank and left side of the abdomen and one quarter-inch 
superficial scar on the left side of the back.

During that examination the veteran denied having received 
any medical treatment for the residuals of the shell fragment 
wounds following his separation from service.  He reported 
working as a carpenter, and that he missed three days of work 
during the previous year due to pain in the left lower back.  
He stated that he had pain in the left side of the back with 
heavy work.  No abnormalities of the low back were recorded 
as a result of the examination.  An X-ray study of the lumbar 
spine showed spina bifida occulta at L5, but no other 
defects.  No retained foreign bodies were detected.

The veteran initially claimed entitlement to service 
connection for a back disorder in March 1981, at which time 
he reported having had intermittent back pain over the years 
that lasted for a few days.  He stated that about six months 
previously his symptoms changed, in that he had nearly 
constant back pain that radiated down his legs.

During VA treatment in March 1981 he reported having 
intermittent back pain since World War II, but denied having 
received any treatment for the pain.  Following an 
examination and X-ray studies, his symptoms were diagnosed as 
chronic degenerative disc disease and osteoarthritis of the 
lumbar spine.  The VA treatment records do not show any 
etiology for the back pathology.

In his appeal of the RO's March 1985 denial of service 
connection for a back disorder the veteran asserted that the 
back pain he then experienced was the same back pain that he 
had experienced for the last 40 years, although the pain had 
gotten worse.  The Board affirmed the denial of service 
connection for the back disorder on the basis that the 
evidence did not show that the pathology diagnosed in 1981 
was related to service.

In May 1996 the veteran again claimed entitlement to service 
connection for a back disorder, which he attributed to the 
shell fragment injuries.  He also claimed that the back 
disorder caused his feet to become numb.  VA treatment 
records from May 1995 to July 1996 make no reference to any 
complaints or clinical findings pertaining to a foot 
disorder, residuals of the shell fragment wounds, or a back 
disorder.

In his October 1996 notice of disagreement the veteran 
reported that he had injured his back at the same time he 
received the shell fragment wounds.  He stated that when the 
injuries occurred a concussion grenade landed three to four 
feet from where he was standing, and that when the grenade 
exploded he was thrown
30-40 feet and wrenched his back.  He also stated that he had 
received treatment for back pain while hospitalized for 
treatment of the shell fragment wounds.  He further stated 
that in the summer of 1946 he discovered that he could no 
longer walk in the ocean surf because the cold water caused 
pain in his feet.  He asserted that the explosion in service 
injured his back and caused the problem with his feet.

The veteran was provided a VA examination in March 1997, 
during which he reported having injured his back in the 
explosion in 1944, and having had back pain with exertion or 
heavy lifting ever since.  He also complained of having 
numbness in the feet for over 20 years.  Examination showed 
loss of sensation in both feet, but the examiner did not 
provide any diagnosis of a foot disorder.  Examination also 
showed three superficial scars on the left flank, one 
centimeter in diameter, and a one-centimeter scar on the 
surface of the lower abdomen.  The examiner described the 
scars as well healed, practically invisible, very 
superficial, and non-tender.  There was no ulceration, 
cosmetic defect, or limitation of function caused by the 
scars.

Based on an examination, X-ray study, and review of the 
claims file, the examiner diagnosed the back disorder as 
chronic low back pain due to osteoarthritis, with a history 
of remote back injury from concussion.  The examiner did not 
state that the back injury from concussion had caused the 
osteoarthritis.

In May 1997 and May 1999 statements the veteran reported that 
he had sought treatment for his intermittent back symptoms 
shortly after his separation from service, but that he was 
just told to take aspirin.  The RO attempted to obtain 
records of that treatment, but none could be located.  The 
veteran again stated that he initially noticed something 
wrong with his feet when he went "surf swimming" after 
service, when he felt intense pain in his feet when they were 
submerged in the very cold water.  He also claimed to have 
had shrapnel removed from his vertebrae during service.


II.  Service Connection for Back and Foot Disorders

When a claim is disallowed by the Board, the claim may not be 
reopened and allowed and a claim based on the same factual 
basis may not be considered unless new and material evidence 
is submitted.  38 U.S.C. § 4004(b).  If new and material 
evidence is presented with respect to a claim that has been 
denied, the claim shall be reopened and reviewed as to all of 
the evidence of record.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If the Board finds 
that new and material evidence has been submitted, it must 
then immediately determine whether the reopened claim is well 
grounded based on a review of all the evidence of record.  
Only if the claim is well grounded can the Board apply the 
third step of the analysis, which is to re-adjudicate the 
claim for service connection on the substantive merits of the 
claim, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 12 
Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board has reviewed the evidence of record and finds that 
evidence that is both new and material has been submitted.  
The veteran's statements in which he described the injuries 
that he incurred in service are new, in that they were not 
previously considered by the decisionmakers.  The statements 
are also material, because they bear directly and 
substantially upon the specific matter under consideration, 
that being whether the veteran's low back disorder is related 
to an in-service injury.

The next question that must be resolved with regard to the 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Winters, 12 
Vet. App. at 203; see also Epps v. Brown, 9 Vet. App. 341 
(1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 
118 S.Ct. 2348 (1998).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage 
v. Gober, 10 Vet. App. 488, 495-497 (1997); 38 C.F.R. 
§ 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.

If the claimed disability relates to an observable disorder, 
lay evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999) 
(overruled on other grounds).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Morton v. West, 12 
Vet. App. 477 (1999), en banc denied July 28, 1999.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Regarding the claim for service connection for a back 
disorder, the medical evidence shows that the veteran has 
osteoarthritis with degenerative disc disease of the lumbar 
spine.  The Board finds, therefore, that the first Caluza 
element has been satisfied, in that the veteran has presented 
medical evidence of a current diagnosis of disability.  The 
veteran has also provided lay evidence of having incurred a 
back injury in service and of having had intermittent back 
pain since his separation from service.  As a lay person the 
veteran is competent to provide evidence of the symptoms that 
he has experienced.  Savage, 10 Vet. App. at 496.  The Board 
finds, therefore, that the second Caluza element has also 
been satisfied.  Caluza, 7 Vet. App. at 506.

The veteran has not, however, provided any competent evidence 
showing that the symptoms that he experienced during and 
following service are related to the currently diagnosed 
disability.  Although the examiner in March 1997 noted in his 
diagnosis that the veteran had a history of a remote back 
injury from concussion, he did not indicate that the 
currently diagnosed osteoarthritis was related to that back 
injury.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any medical comment by that examiner, 
does not constitute competent medical evidence of a nexus).

The veteran's representative has asserted that because the 
claimed in-service back injury was incurred during combat, in 
accordance with 38 U.S.C.A. § 1154(b) the veteran's 
statements are sufficient to show that the current back 
disorder was incurred in service.  The representative's 
assertions are not, however, supported by the relevant law.  
Although the veteran's statements are sufficient to show that 
he incurred an injury in service for the purpose of 
establishing a well-grounded claim, he must still submit 
competent medical evidence showing that the currently 
diagnosed disability is related to that injury.  Kessel v. 
West, 13 Vet. App. 9 (1999).

Similarly, the veteran is competent to report, as he has, a 
continuity of symptomatology since the injury in service.  
However, he is still required to submit competent evidence 
linking that symptomatology to a currently diagnosed back 
disability.  Clyburn v. West, 12 Vet App 296 (1999).  No 
medical professional has linked the reported continuity of 
symptomatology to a current back disorder and there is no 
other competent evidence to that effect.

The veteran's assertion that the injury in service caused his 
current back disorder is not probative because he is not 
competent to provide evidence of the etiology of a medical 
disorder.  Grottveit, 5 Vet. App. at 93.  In the absence of 
evidence of a nexus between the continuing symptomatology and 
the current medical diagnosis, the Board finds that the claim 
of entitlement to service connection for a back disorder is 
not well grounded.  See Voerth v. West, 13 Vet. App. 118 
(1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, cannot form the basis 
of a well-grounded claim).

III.  Disability of the Feet

Regarding the claim for service connection for a disorder 
manifested by numbness in the feet, the veteran has not 
provided any competent evidence indicating that he has a 
current foot disorder.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (a claim cannot be well grounded in the 
absence of evidence showing current disability).  Although 
examination in March 1997 showed a subjective loss of 
sensation in both feet, the examiner did not provide any 
diagnosis of a foot disorder.  Also, the veteran has not 
provided any evidence, including lay statements, of having 
incurred a foot injury or disease while in service; he stated 
that he first noticed a change in foot sensation shortly 
after separation.  

In addition, he has not submitted any competent evidence 
indicating that the subjective loss of sensation is related 
to an in-service disease or injury or a service-connected 
disability.  The veteran's assertion that the in-service 
explosion resulted in a foot disorder is not probative 
because he is not competent to provide evidence of a medical 
diagnosis or the etiology of a medical disorder.  Grottveit, 
5 Vet. App. at 93.  The Board finds, therefore, that none of 
the Caluza elements has been satisfied, and that that the 
claim of entitlement to service connection for a disorder 
manifested by numbness in the feet is not well grounded..  
Caluza, 7 Vet. App. at 506.

IV.  Increased Rating for the Scars of Shell Fragment Wounds

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence consists of the March 1997 VA examination.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Diagnostic Code 7803 provides a 10 percent evaluation if a 
superficial scar is poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provides a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicates that other scars are to be evaluated based on 
the limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 and 7805.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The residuals of the shell fragment wounds are manifested by 
three superficial scars on the left flank, one centimeter in 
diameter, and a one-centimeter scar on the surface of the 
lower abdomen.  The scars are well healed, practically 
invisible, very superficial, and non-tender, with no evidence 
of ulceration, cosmetic defect, or limitation of function.  
As previously stated, the 10 percent rating for the scars has 
been in effect since 1946, and is a protected rating.  
38 U.S.C.A. § 110; 38 C.F.R. § 3.951.  No other residuals of 
the shell fragment wounds have been reported.  The Board 
finds that the criteria for a higher disability rating are 
not met, and that the preponderance of the evidence is 
against the claim of entitlement to a disability rating in 
excess of 10 percent for the scars of shell fragment wounds 
of the left flank and abdomen.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened and denied.

The claim of entitlement to service connection for a disorder 
manifested by numbness in the feet is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for the scars of shell fragment wounds of the left 
flank and abdomen is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

